              Case 20-10553-CSS   Doc 1062-1   Filed 10/27/20   Page 1 of 9




                                      Exhibit A




                                         4
DOCS_DE:231309.1 05233/003
               Case 20-10553-CSS            Doc 1062-1
                                                1060-1         Filed 10/27/20
                                                                     10/26/20       Page 2
                                                                                         1 of 9
                                                                                              8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 7

ART VAN FURNITURE, LLC, et crl., '                           Case No. 20-10553 (CSS)

                                  Debtors.                  ~ Jointly Administered




                                                 EXHIBIT 1

                                ART VAN FURNITU~ZE, LLC, ~T AL.

           BID PROCEDURES IN CONNECTION WITH SALE OF RIGHTS IN
          VISA/MASTERCARD CLASS ACTION INTERCHANGE LITIGATION

       These bid procedures (the "Bid Procedures") shall be the exclusive mechanism
governing a disposition of the rights to any payments (the "Asset") that the estates for the
above-captioned debtors (collectively, the "Debtors") may recover as a result of their
potential involvement as putative class members in the consolidated class action entitled In re
Payment Card Interchange Fee and Merchant Discount Antitrust Litigation (Case No. 1:OS
md-1720-JG-JO) (the "Class Action Interchange Liti na ion").

1.        Determining Potential Bidders

        To participate in the bidding process, each person or entity who wishes to receive non-
public information concerning the Asset (a "Potential Bidder") must contact Alfred T.
Giuliano, the appointed chapter 7 trustee (the "Seller" or "Trustee") of the above-captioned
Debtors, to express an interest in receiving information about the Asset.

2.        Qualified Bids and Qualified Bidders

              To become a Qualified Bidder, each Potential Bidder must deliver to the Trustee
and his counsel a "Qualified Bid" on or before December 4, 2020 at 12:00 p.Itl. (Eastern tii~ie)
(the "Bid Deadline"). To constitute a Qualified Bid, a bid must:



~ The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3457); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).



DOCS DF.,230438.4 05233/003
              Case 20-10553-CSS           Doc 1062-1
                                              1060-1      Filed 10/27/20
                                                                10/26/20     Page 3
                                                                                  2 of 9
                                                                                       8




                             a.   be in writing;

                             b.   provide an irrevocable offer in the form of an asset purchase
                                  agreement marked to show all changes requested by the Potential
                                  Bidder (including those related to purchase price) from the form of
                                  APA;

                             c.   offering to pay a price equal to or greater than (i) the Stalking
                                  Horse Overbid in the event that a Stalking Horse Selection Notice
                                  has been filed prior to the Bid Deadline with respect to the relevant
                                  Assets, or (ii) an amount that the Trustee determines constitutes a
                                  fair and adequate price, the acceptance of which would be in the
                                  best interests of the estates (the "Minimum Bid");

                             d.   provide a clean version of the APA containing all of the requested
                                  changes described, above, and with such clean version executed by
                                  the Potential Bidder;

                                         The .Trustee may conclude, in his reasonable business
                                         judgment, that any such changes are detrimental to
                                         creditors and/or the estates and, based on such
                                         determination, decline to designate the Potential Bidder and
                                         the Potential Bid as qualified to participate in the Auction,
                                         unless such requested changes are acceptably modified or
                                         are eliminated.

                                  2.      The APA shall not include any financing, due diligence, or
                                          other contingencies and must, by its terms, remain open
                                          and binding on the Potential Bidder until the conclusion of
                                          the Auction. If a Potential Bidder and a Potential Bid are
                                          deemed qualified to participate in the Auction, and the
                                          Auction concludes with such Qualified Bid being
                                          determined by the Trustee, in his reasonable business
                                          judgment, as the highest or otherwise best received at the
                                          Auction ("Prevailing Bid"), the asset purchase agreement
                                          with respect to such Qualifying Bid, by its terms, shall
                                          remain binding upon the Prevailing Bidder submitting such
                                          Qualified Bid.

                                          If the Auction concludes with the Qualified Bid being
                                          determined by the Trustee, in his reasonable business
                                          judgment, to be the second highest or otherwise best, the
                                          asset purchase agreement, by its terms, shall remain
                                          binding as the backup bid ("Backup Bid") until the closing
                                          of a transaction. If the Prevailing Bidder fails to timely
                                          close the transaction pursuant to the terms of the Prevailing
                                          Bid asset purchase agreement, the Trustee may, in his


                                                     2
DOCS DE:230438.4 05233/003
              Case 20-10553-CSS           Doc 1062-1
                                              1060-1      Filed 10/27/20
                                                                10/26/20      Page 4
                                                                                   3 of 9
                                                                                        8




                                         reasonable business judgment, elect to deem the Backup
                                         Bid as the Prevailing Bid and the Backup Bidder as the
                                         Prevailing Bidder and such bidder shall be obligated to
                                         close the transaction with the Backup Bidder within seven
                                         (7) business days following such election pursuant to the
                                         terms of its Backup Bid, or such later time as the Trustee
                                         and the Backup Bidder may agree. If a Qualified Bid is
                                         neither the Prevailing Bid, nor the Backup Bid, the asset
                                         purchase agreement, by its terms, shall cease to be binding
                                         and any deposit shall be returned to the Qualified Bidder as
                                         soon as practicable following the conclusion of the
                                         Auction.

                                  Provide a clean and redline version of the proposed sale order to
                                  approve the APA, marked to show all changes requested by the
                                  Potential Bidder from the form of sale order attached to this
                                  Motion as Exhibit D.

                             f.   include a good faith (the "Deposit") in an amount equal to ten
                                  percent (10%) of the Purchase Price offered to purchase the Asset,
                                  which Deposit must be submitted in the form of a certified or bank
                                  check (or other form acceptable to the Trustee in his sole and
                                  absolute discretion) payable to the order of the Trustee. All
                                  Deposits will be held in a segregated account by the Trustee until
                                  no later than ten (10) days after the Auction and thereafter returned
                                  to the respective bidders in accordance with these Bid Procedures,
                                  unless the bidder has been selected as the successful bidder, or, in
                                  the case of the Backup Bidder the Deposit shall be held by the
                                  Trustee until the Closing of the Sale to the Prevailing Bidder;

                             g.   fully disclose the identity of the Potential Bidder and the Potential
                                  Bidder's sponsors ("Sponsors") (if any), and the representatives
                                  thereof who are authorized to appear and act on their behalf for all
                                  purposes regarding the contemplated transaction. A Qualified Bid
                                  also shall identify if any of the principals, investors, officers or
                                  directors of the Potential Bidder are principals, investors, officers,
                                  directors or employees of any of the Debtors or the Trustee;

                             h.   contain written evidence reasonably acceptable to the Trustee
                                  indicating that the Potential Bidder is authorized to submit a bid;

                             i.   not contain a request for any break-up fee, termination fee, expense
                                  reimbursement or similar type of payment (unless the Trustee
                                  determines to select the potential Bid as a Stalking Horse Bid).
                                  Moreover, neither the tendering of a Potential Bid, nor the
                                  determination that a Potential Bid is a Qualified Bid, shall entitle




DOCS DI:230438.4 05233/003
              Case 20-10553-CSS        Doc 1062-1
                                           1060-1      Filed 10/27/20
                                                             10/26/20     Page 5
                                                                               4 of 9
                                                                                    8




                              the Potential Bidder to any break-up fee, termination fee, expense
                              reimbursement or similar type of payment.

                              Contain a written statement that the bidder (a) has not and will not
                              engage in any collusion with respect to the bidding process, and (b)
                              its bid is a good faith bona fide offer that it intends to consummate
                              if selected as the Prevailing Bidder.

3.        Notification of Qualified Bidders.

        The Trustee shall identify and notify the Qualified Bidders of their selection on, or
before December  8, 2020.

        A "Qualified Bidder" under the Bid Procedures is a Potential Bidder who, no later than
the Bid Deadline, delivers the Potential Bid Package to the Trustee and counsel that satisfies the
requirements fora "Qualified Bid" under the Bid Procedures. The Trustee shall determine
whether a Potential Bidder has submitted a bid that qualifies as a Qualified Bid.

4.        Minimum Overbid

        The. Minimum Overbid proposed by the Potential Bid can include only cash and the
aggregate consideration of the Potential Bid must equal or exceed the Initial Bid plus the required
Overbid increment of $50,000.00 or such other amount as the Trustee may determine in his
business judgment.

5.        Due Diligence

         The Trustee shall provide access to due diligence materials for the Asset to each
Potential Bidder. The Trustee may designate an employee or other representative to coordinate
all reasonable requests for additional information and due diligence access from such bidders.
The Trustee shall not be obligated to furnish any due diligence information after the Bid
Deadline. Potential Bidders acknowledge that the sale of the Asset is a sale "as is," "where is,"
and with all faults. Neither the Trustee nor any of his representatives will be obligated to furnish
any information relating to the Asset to any person except to a Potential Bidder. Potential
Bidders will be advised to exercise their own judgment and discretion before relying on any
information regarding the Asset provided by anyone other than the Trustee or his representatives.

6.        Stalking Horse Bidder

        The Trustee expressly reserves the right to designate a Stalking Horse Bidder in
accordance with the exercise of his fiduciary duties and will file the Stalking Horse Selection
Notice on or before Navernber 24, 2020. The Stalking Horse Bid shall set the floor for all bids
for the Asset at the Auction. Recognizing a Stalking Horse Bidder's expenditure of time, energy
and resources, and that a Stalking Horse Bid provides a floor bid with respect to the Asset, the
Trustee may provide any Stalking Horse Bidder with customary bid protections as may be agreed
between the Trustee and the Stalking Horse Bidder, in the event the Stalking Horse Bid is

                                                 4
DOGS DE:230438.4 05233/003
              Case 20-10553-CSS             Doc 1062-1
                                                1060-1      Filed 10/27/20
                                                                  10/26/20     Page 6
                                                                                    5 of 9
                                                                                         8




contingent on such Bid Protections being awarded; provided, however, the Bid Protections in the
aggregate shall be no more than 3% of the Purchase Price for the Asset (collectively, the "Bid
Protections"), as may be agreed between the Trustee and the Stalking Horse Bidder. In the event
the Trustee selects a Stalking Horse Bidder for the Asset, the Trustee will announce the
designation of the Stalking Horse Bidders) by filing a notice on the Bankruptcy Court's docket
(a "Stalking Horse Selection Notice") no later than one business day after the selection of a
Stalking Horse Bidder. A Stalking Horse Selection Notice shall:

                (i)         state the identity of the Stalking Horse Bidder and identify the Asset that
                            is subject to the Stalking Horse Bid;

                (ii)        attach an agreement accompanying the Stalking Horse Bid (a "Stalkin
                            Horse Agreement") memorializing the proposed transaction by and
                            between the Stalking Horse Bidder and the Trustee for the Asset, with a
                            redline highlighting any changes to the form APA;

                (iii)       contain a statement setting forth the terms of the Bid Protections (the "Bid
                            Protection Amount"); and

                (iv)        contain a statement setting forth the adjusted Minimum Bid, which
                            amount shall equal the sum of (A) the value of the Stalking ~I~rse Bid, (B)
                            the Bid Protection Amount, and (C) a reasonable minimum overbid
                            amount to be calculated in the Trustee's discretion, based on, among other
                            things, the aggregate price set forth in the Stalking Horse Bid (a "Stalkin
                            Horse Overbid").

7.       Notice of the Auction or of Absence of Qualified Bids

       To the extent that the Trustee selects Qualified Bids, an auction (the "Auction") will be
held on telephonically and/or via Zoom videoconference on December 10, 2020 ~t 10:00 a.m.
(Eastern time) or such later time or other place as the Trustee may determine. The Trustee or
his counsel will distribute arrangements to participate telephonically in the Auction to all
Qualified Bidders.

      The Trustee shall disregard any Potential Bids received after the Bid Deadline and any
such bids shall not be Qualified Bids.

8.       The Auction

        The Auction shall be governed by the following procedures:

        a.       Attendance at and Participation in the Auction.

                            In addition to the Trustee, his representatives and advisors, the only parties
                            (and their respective representatives and advisors) eligible to participate in
                            the Auction shall be: (i) those parties who have been selected as Qualified
                            Bidders; (ii) the Office of the United States Trustee; and (iii) any creditor



DOCS DE230438.4 05233/003
              Case 20-10553-CSS              Doc 1062-1
                                                 1060-1      Filed 10/27/20
                                                                   10/26/20    Page 7
                                                                                    6 of 9
                                                                                         8




                             who requests to participate telephonically on or before three (3) business
                             days before the Auction.

        b.       The Auction Process.

                             The Trustee Shall Conduct the Auction.

                             A.     The Trustee and his professionals shall direct and preside over the
                                    Auction. At the commencement of the Auction bidding shall
                                    commence with the highest or otherwise best Qualified Bid
                                    ("Initial Bid"), as determined by the Trustee, in his reasonable
                                    business judgment. The foregoing determination shall take into
                                    account any factors the Trustee reasonably deems relevant to the
                                    value and benefit to the Debtors' estates of the Qualified Bid,
                                    including, inter alia, the following: (A) the amount and nature of
                                    the consideration; (B) the ability of the Qualified Bidder to timely
                                    close the transaction; (C) the proposed closing date; and (D) the
                                    likelihood, extent and impact of any potential delays in closing
                                    (collectively the "Bid Criteria"). The Trustee will determine and
                                    announce the bidding order. The Trustee will solicit an oral Bid
                                    from each bidder each round. In the event that there are more than
                                    two Bidders, each Bidder shall be permitted to pass one time
                                    during the course of the entire Auction and Bidders that pass twice
                                    forfeit their standing in the Auction. All Bids made following the
                                    Initial Bid shall be Overbids (as defined below), and shall be made
                                    and received on an open basis, and all material terms of each Bid
                                    shall be fully disclosed to all other Qualified Bidders. The Trustee
                                    shall maintain a transcript of all Bids made and announced at the
                                    Auction, all Overbids and the Prevailing Bid.

                             B.     Terms of Overbids. An "Overbid" is any bid made at the Auction
                                    subsequent to the Trustee's announcement of the Initial Bid. To
                                    submit an Overbid for purposes of this Auction, a Qualified Bidder
                                    must comply with the following conditions:

                                            i.      Minimum Overbid Increment. Each Overbid after
                                                    the Initial Bid shall be made in increments of at
                                                    least $50,000.00 or such other amount as the
                                                    Trustee may determine in his business judgment.

                                            ii.     Remaining Terms are the Same as for Qualified
                                                    Bids. Except as modified below, an Overbid must
                                                    comply with the conditions for a Qualified Bid set
                                                    forth above, provided, however, that the Bid
                                                    Deadline shall not apply. Any Overbid must remain
                                                    open and binding on the Bidder until and unless the


                                                       6
DOGS DE:230438.4 05233/003
              Case 20-10553-CSS          Doc 1062-1
                                             1060-1      Filed 10/27/20
                                                               10/26/20     Page 8
                                                                                 7 of 9
                                                                                      8




                                                Trustee accepts a higher or better Qualified Bid as
                                                an Overbid.

                            C.   Consideration of Overbids. The Trustee reserves the right, in his
                                 reasonable business judgment, to vary the Bid Procedures prior to
                                 or after the Auction has commenced that are aimed at maximizing
                                 value to the Debtors' estates. By way of example, and not by way
                                 of limitation, the Trustee may take breaks during the Auction to
                                 facilitate discussions between the Trustee and his representatives
                                 and advisors as well as with individual bidders and their respective
                                 representatives and advisors; allow individual Bidders to consider
                                 how they wish to proceed; and give Bidders the opportunity to
                                 provide the Trustee with such additional evidence as the Trustee,
                                 in his reasonable business judgment, may require, that the Bidder
                                 has sufficient internal resources to consummate the proposed
                                 transaction at the prevailing Overbid amount.

                            D.   Announcing Overbids. The Trustee shall announce at the Auction
                                 the material terms of each Overbid, the basis for the calculation of
                                 the total consideration offered in each such Overbid, and the
                                 resulting benefit to the Debtors' estates based, among other things,
                                 on the Bid.

                            E.   Conditions To and the Closing Of, the Auction. The Auction shall
                                 continue until there is only one Qualified Bid that the Trustee
                                 determines, in his reasonable business judgment, is the highest or
                                 otherwise best Qualified Bid. In making this decision, the Trustee
                                 shall consider the Bid Criteria. The Auction shall not close unless
                                 and until all Qualified Bidders have been given a reasonable
                                 opportunity to submit an Overbid at the Auction to the then-
                                 existing Overbid and the Prevailing Bidder has submitted a fully
                                 executed asset purchase agreement memorializing the terms of the
                                 Prevailing Bid, or made appropriate modifications to the asset
                                 purchase agreement previously submitted by such Prevailing
                                 Bidder in order to accomplish the same. Thereafter, the Trustee
                                 shall identify which Qualified Bidder, in the reasonable business
                                 judgment of the Trustee, has made the highest or otherwise best
                                 bid, as determined by, among other things, the Bid Criteria. The
                                 Auction shall then be closed. Once the Auction is closed, the
                                 Trustee shall be prohibited from discussing, soliciting or accepting
                                 any further bids. The Trustee, however, retains the authority, in
                                 the exercise of his reasonable business judgment, not to move
                                 forward with any Prevailing Bid.

                            F.   Additional Procedures. The Trustee may announce at the Auction
                                 additional procedural rules that are reasonable under the


                                                   7
ROCS D~230438.4 05233/003
              Case 20-10553-CSS          Doc 1062-1
                                             1060-1      Filed 10/27/20
                                                               10/26/20     Page 9
                                                                                 8 of 9
                                                                                      8




                                 circumstances (e.g. and not by way of limitation, the amount of
                                 time to make subsequent overbids) for conducting the Auction.

                            G.   Consent to Jurisdiction as Condition to Bidding. All Bidders at the
                                 Auction shall be deemed to have consented to the core jurisdiction
                                 of the Bankruptcy Court and waived any right to a jury trial in
                                 connection with any disputes relating to the Auction, the sale of the
                                 Property and the transaction and enforcement of the applicable
                                 asset purchase agreement.

 9.      Bankruptcy Court Approval and Authorization of tl~e Transaction

         The Prevailing Bid and, if necessary, the Backup Bid will be presented to the
 Bankruptcy Court at the Sale Hearing, as defined in the Bid Procedures Order, scheduled for
 Deceinbet• 18, 2020, at 3:00 p.in. (Eastern time), and the Trustee will request the
 Bankruptcy Court's approval thereof and authorization for the Trustee to consummate the
 transaction pursuant to the terms of the Prevailing Bid (or the Backup Bid, if necessary).

 10.     Reservation of Rights

         These Bid Procedures and the Auction are solely for the benefit of the Debtors' estates.
 The Trustee reserves the right, in his business judgment, to vary these Bid Procedures prior to,
 or after, the Auction has commenced. Nothing contained herein, or in any order approving
 these Bid Procedures, shall create any rights in favor of any other person or bidder (including
 without limitation rights as third party beneficiaries or otherwise). The Bankruptcy Court shall
 retain jurisdiction to hear and determine all matters arising from or relating to the
 implementation of any Order approving these Bidding Procedures.




DOCS DE230438.4 05233/003
